April 09, 2010


Mr. Byron C. Keeling
Keeling & Downes, P.C.
1500 McGowen, Suite 220
Houston, TX 77004
Mr. Eric Bliss Darnell
Law Office of Eric B. Darnell
P.O. Box 121
El Paso, TX 79941

RE:   Case Number:  09-0734
      Court of Appeals Number:  08-07-00314-CV
      Trial Court Number:  2001-4505

Style:      ZINC NACIONAL, S.A.
      v.
      BOUCHÉ TRUCKING, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the above-referenced  cause.
You        may        obtain        a         copy         of         the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.   If  you  would  like  the  opinion  by
email, please contact Claudia Jenks at claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.
41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc: |Mr. Gilbert Sanchez    |
|    |Ms. Denise Pacheco     |
|    |Mr. Roberto A. Duran   |